675 P.2d 769 (1984)
Karen N.H.L. HONG, Plaintiff-Appellee,
v.
Lily L.H. KONG and Ivan F.S. Kong, Defendants-Appellants.
No. 9092.
Supreme Court of Hawaii.
January 17, 1984.
*770 Anson O. Rego, Waianae, for defendants-appellants Kong.
Harold W. Goble, Honolulu, for plaintiff-appellee Hong.
Before LUM, C.J., and NAKAMURA, PADGETT, HAYASHI and WAKATSUKI, JJ.
PADGETT, Justice.
This is an appeal in a civil case which was tried, jury-waived, and in which findings of fact and conclusions of law were entered.
In this case, the opening brief of the appellants does not attach the findings of fact and conclusions of law as required by Rule 3(b)(4), Hawaii Supreme Court Rules (HSCR) nor does the brief quote the findings and conclusions complained of in the points of error as required by HSCR Rule 3(b)(5).
HSCR Rule 3(b) is designed so that briefs filed in compliance therewith will show clearly that there is appellate jurisdiction, what the rulings being appealed are, what the questions of law presented are, what the standard or standards of review are, and what the record reflects. It is a source of continuing vexation to the court that many, if not a majority of the briefs filed, do not even approximate compliance with the rule. We take the opportunity by this opinion to inform the Bar that henceforth in all cases of substantial non-compliance with HSCR Rule 3(b), whether by appellants or appellees, sanctions up to and including dismissal of the appeals will be levied.
In the particular case, the appellants' brief is stricken. Counsel for the appellants is ordered to file an amended opening brief within 15 days from the date hereof, fully complying with HSCR Rule 3(b). In addition, a fine of $500.00 is levied against appellants' counsel.